Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 1 of 531
   1 of 37 of 531




             IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                        IN AND FOR MONROE COUNTY, FLORIDA
                                 CIVIL DIVISION

            CORAL HAMMOCK RENTAL, LLC, a
            Florida Limited Liability Company and
            others                                                  CASE NO.: CA-K-17-588

                    Plaintiffs,                                     JUDGE: BONNIE J. HELMS

            v.

            MONROE COUNTY, a political subdivision
                of the State of Florida
            ____________________________________/

                                    SECOND AMENDED COMPLAINT

             Plaintiffs, by and through undersigned counsel, state the following for their

   complaint against Defendant, Monroe County, a political subdivision of the State of

   Florida:

             1.         This is an action for declaratory judgment pursuant to Chapter 86,

   Florida Statutes, for injunctive relief, and for relief under 42 U.S.C. § 1983.

             2.         On Stock Island, Key West, Monroe County, Florida, there is a planned

   community known as Coral Hammock, a Vacation Home Development (“The

   Hammock”)

             3.         Plaintiff CORAL HAMMOCK, LLC is a Florida Limited Liability

   Company that owns real property commonly known as 48 and 43 Coral Way, Stock

   Island, Florida, in The Hammock.




                                                                                      EXHIBIT
                                                      1                                 "A"
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 2 of 531
   2 of 37 of 531




             4.     Plaintiffs ROBERT & TERESA JABOUR are the real owners of the

   real property commonly known as 1 Coral Way, Stock Island, Florida, in The

   Hammock. Robert and Teresa are residents of Key West, Florida.

             5.     Plaintiff LACHLAN, LLC is a Florida Limited Liability Company that

   that owns real property commonly known as 3 Coral Way, Stock Island, Florida, in

   The Hammock.

             6.     Plaintiff ROBERT CLARK is the real owner of the real property

   commonly known as 4 Coral Way, Stock Island, Florida, in The Hammock. Robert

   is a resident of Damascus, Maryland.

             7.     Plaintiffs RONALD and RODNEY TUFO are the real owners of the

   real property commonly known as 8 Coral Way, Stock Island, Florida, in The

   Hammock. Ronald and Rodney are residents of Key West, Florida.

             8.     Plaintiffs BROCK and JODI LINDSEY are the real owners of the real

   property commonly known as 9 Coral Way, Stock Island, Florida, in The Hammock.

   Brock and Jodi are residents of Morgantown, West Virginia.

             9.     Plaintiff SILVERKING RENTAL PROPERTIES, LLC is a Florida

   Limited Liability Company that owns real property commonly known as 10 Coral

   Way, Stock Island, Florida, in The Hammock.

             10.    Plaintiffs BRIDGET and DOUGLAS PIERCE are the real owners of

   the real property commonly known as 13 Coral Way, Stock Island, Florida, in The

   Hammock. Bridget and Douglas are residents of Key West, Florida.




                                                 2
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 3 of 531
   3 of 37 of 531




             11.    Plaintiff JRJ PROPERTY INVESTMENTS, LLC is a Florida Limited

   Liability Company that owns real property commonly known as 15 Coral Way,

   Stock Island, Florida, in The Hammock.

             12.    Plaintiffs DUANE AND CAROLINE BOREN are the real owners of

   the real property commonly known as 18 Coral Way, Stock Island, Florida, in The

   Hammock. Duane and Caroline are residents of Jupiter, Florida

             13.    Plaintiff ROBERT E. QUINN is the real owner of the real property the

   commonly known as 19 Coral Way, Stock Island, Florida, in The Hammock. Robert

   is a resident of Manasquan, New Jersey.

             14.    Plaintiff BURRUSS INVESTMENTS, LLC is a Maryland Limited

   Liability Company that owns real property commonly known as 25 Coral Way,

   Stock Island, Florida, in The Hammock.

             15.    Plaintiff ROBERT JABOUR REV TRUST is the real owner of the real

   property commonly known as 26 Coral Way, Stock Island, Florida, in The

   Hammock.

             16.    Plaintiff JUDY A. TOMITA is the real owner of the real property the

   commonly known as 33 Coral Way, Stock Island, Florida, in The Hammock. Judy is

   a resident of Key West, Florida.

             17.    Plaintiffs JOSPEH S. DEY III and NICHOLAS COLONESE are the

   real owners of the real property commonly known as 34 and 36 Coral Way, Stock

   Island, Florida, in The Hammock.            Joseph and Nicholas are residents of

   Woodbridge, Connecticut.




                                                 3
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 4 of 531
   4 of 37 of 531




             18.    Plaintiff VINTNER RESERVE, LLC is a West Virginia Limited

   Liability Company that owns real property commonly known as 40 Coral Way,

   Stock Island, Florida, in The Hammock.

             19.    Plaintiff ROY A. SVENNINGSEN is the real owner of the real

   property commonly known as 41 Coral Way, Stock Island, Florida, in The

   Hammock. Roy is a resident of Key West, Florida.

             20.    Plaintiff G&G CORAL HAMMOCK, LLC is a Florida Limited Liability

   Company that owns real property commonly known as 46 Coral Way, Stock Island,

   Florida, in The Hammock.

             21.    Plaintiff LAKEWOOD ENTERPRISES, INC is a Florida Limited

   Liability Company that Plaintiff owns real property commonly known as 32 Coral

   Way, Stock Island, Florida, in The Hammock.

             22.    Plaintiffs SCOTT and SARA CLAFFERTY are the real owners of the

   real property commonly known as 21 Coral Way, Stock Island, Florida, in The

   Hammock. Scott and Sara are residents of Key West, Florida.

             23.    Plaintiffs JOHN and KAY BEHMKE are the real owners of the real

   commonly known as 22 Coral Way, Stock Island, Florida, in the Hammock. John

   and Kay are residents of Key West, Florida.

             24.    30 CORAL WAY, LLC is a Florida Limited Liability Company that

   owns real property commonly known as 30 Coral Way, Stock Island, Florida, in The

   Hammock.




                                                 4
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 5 of 531
   5 of 37 of 531




             25.    Defendant Monroe County is a political subdivision of the State of

   Florida. The County is responsible for adopting, administering, and enforcing land

   development regulations for real property within Monroe County, Florida.

                                    JURISDICTION AND VENUE

             26.    This Court has jurisdiction pursuant to Fla. Stat. 26.012 and 86.011 to

   declare rights, statuses, and other legal and equitable relations between the parties.

             27.    Venue is appropriate in Monroe County pursuant to Fla. Stat. 47.011,

   as the cause of action and facts giving rise to this complaint occurred in Monroe

   County, the real property that is the subject of this litigation is located in Monroe

   County, and Defendant maintains its headquarters and principal place of business

   in Monroe County.

                                      FACTUAL BACKGROUND

             28.    The Hammock is a planned vacation home community on Stock Island

   in Monroe County, Florida. The Hammock is a controlled access, gated community

   with a homeowner’s association that regulates and manages vacation rental uses of

   residences within The Hammock.

             29.    The Hammock is located wholly within a zoning district designated as

   Mixed-Use pursuant to Monroe County zoning laws.

             30.    Plaintiffs own attached and detached units in The Hammock (“Owned

   Units”). The attached units are those units that do not have open yards on all sides

   of the dwellings (the “Attached Units”).

             31.    Fla. Stat. 509.242(1)(c) defines “vacation rental” as “any unit or group

   of units in a condominium or cooperative or any individually or collectively owned


                                                   5
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 6 of 531
   6 of 37 of 531




   single-family, two-family, three-family, or four-family house or dwelling unit that is

   also a transient public lodging establishment.”

             32.    Fla.   Stat.    509.013(4)(a)    defines   “transient   public   lodging

   establishment” as “any unit, group of units, dwelling, building, or group of buildings

   within a single complex of buildings which is rented to guests more than three

   times in a calendar year for periods of less than 30 days or 1 calendar month,

   whichever is less, or which is advertised or held out to the public as a place

   regularly rented to guests.”

             33.    The Owned Units are “vacation rentals” as that term is defined in Fla.

   Stat. 509.242(1)(c).

             Florida law preempts local prohibitions on vacation rentals

             34.    In 2011, the Florida Legislature preempted local prohibitions against

   vacation rentals, with the exception only of prohibitions that were adopted on or

   before June 1, 2011.

             35.    13. Fla. Stat. 509.032(7)(b) states:


                    A local law, ordinance, or regulation may not prohibit vacation rentals
                    or regulate the duration or frequency of rental of vacation rentals. This
                    paragraph does not apply to any local law, ordinance, or regulation
                    adopted on or before June 1, 2011.

             36.    Vacation rentals also come within the definition of “public lodging

   establishments” under Florida law. A “public lodging establishment” includes a

   “transient public lodging establishment,” which means “any unit, group of units,

   dwelling, building, or group of buildings within a single complex of buildings which

   is rented to guests more than three times in a calendar year for periods of less than


                                                     6
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 7 of 531
   7 of 37 of 531




   30 days or 1 calendar month, whichever is less, or which is advertised or held out to

   the public as a place regularly rented to guests.” Fla. Stat. 509.013(4)(a).

             37.    The “regulation of public lodging establishments . . . is preempted to

   the state,” pursuant to Fla. Stat. 509.032(7)(a).

             Defendant has long permitted vacation rentals of attached dwelling
             units.

             38.    No local law, ordinance, or regulation of Monroe County adopted on or

   before June 1, 2011 prohibited vacation rentals, as that term is used or

   contemplated under the Monroe County Code.

             39.    In fact, for many years prior to and after June 1, 2011, Defendant

   interpreted and applied the local laws, ordinances, and regulations of Monroe

   County to allow owners of attached dwelling units in Mixed-Use districts like The

   Hammock to use their homes as vacation rentals.

             40.    For instance, Monroe County’s form titled “Request for a Special

   Vacation Rental Permit,” dated 02/2009 (attached as “Exhibit 1”), states that unit

   owners or their agents are

                    required to obtain an annual special vacation rental permit for each
                    dwelling unit prior to renting any dwelling unit as a vacation rental
                    except as provided for under the Monroe County Code.” “Vacation
                    rental means an attached or detached dwelling unit that is rented,
                    leased or assigned for tenancies of less than 28 days duration.

   (emphasis added).

             41.    Page 2 of the same form states expressly that vacation rentals of

   attached dwelling units are allowed in Mixed Use districts:

                    Vacation rental use of any detached and attached dwelling units
                    that are not deed restricted as affordable housing, employee housing or

                                                   7
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 8 of 531
   8 of 37 of 531




                    commercial apartments may be permitted in the following Land Use
                    Districts: Urban Residential (UR), Sub Urban Residential (SR), Sub
                    Urban Residential – Limited (SR-L), Improved Subdivision – Vacation
                    Rental (IS-V), Destination Resort (DR), Commercial Fishing Special
                    District 16 (CFSD-16), Mixed Use (MU) & Maritime Industries (M1).


   (emphasis added).

             42.    Defendant disseminated Exhibit 1 to the public.

             43.    Property   owners,   including       Plaintiff,   relied   on   Defendant’s

   representation as to the permissibility of vacation rentals of attached dwelling units

   to plan their affairs and decide whether to purchase property in Monroe County.

             Defendant interpreted local law to permit vacation rentals for the
             Oceanside Development.

             44.    In 2006, a developer, Kings Pointe Marina, LLC (“Kings Pointe”),

   applied for a major conditional use amendment for property located in south Stock

   Island, Key West, Monroe County, Florida, which came to be known as the

   “Oceanside Development.”

             45.    The Oceanside Development is located in a Mixed Use district.

             46.    The major conditional use amendment applied for by Kings Pointe

   would, among other things, allow for the construction of 32 new, attached units for

   vacation rental use.

             47.    At a regular scheduled meeting held on April 11, 2007, the Monroe

   County Planning Commission approved Kings Pointe’s application for amendment.

   A true and accurate copy of the planning commission resolution approving Kings

   Pointe’s application is attached as Exhibit 2.




                                                     8
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 9 of 531
   9 of 37 of 531




             48.    A major conditional use amendment cannot change the requirements

   of the LDC.

             49.    The Planning Commission’s approval of the 32 attached units for

   vacation rental use was based on an interpretation of the Monroe County Land

   Development Code (“LDC”) adopted by Aref Joulani, the Senior Director of Planning

   of Monroe County as of April 11, 2007,

             50.    At the April 11, 2007 hearing, Mr. Joulani publically interpreted the

   LDC as permitting vacation rentals of attached units in Mixed Use districts.

             51.    Mr. Joulani’s interpretation of the LDC was memorialized in a

   transcript of the hearing on April 11, 2007, as well as in the planning commission

   resolution, which explicitly states that “Vacation Rental Use is allowed because it is

   not specifically prohibited as it is in other provisions of the MU zoning regulations,

   it can be regulated as part of this conditional use process, and is therefore allowed

   pursuant to other terms and conditions as set forth in the [LDC] governing vacation

   rentals.”

             52.    Kings Pointe did not build 32 new, attached units for vacation rental

   use.

             53.    On December 11, 2013, the Monroe County Board of County

   Commissions (the “BOCC”) approved a development agreement permitting the

   construction of 78 attached units to be used as vacation rentals in the Oceanside

   Development. This development agreement was made with a group of developers,

   which included Summerland Palms Investors, LLC, Coco Palms Developers, LLC,

   Suncrest Landing, LLC, Singh Investors, LLC, and Oceanside Investors, LLC.


                                                  9
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 10 of 531
    10 of 37 of 531




              54.     On February 26, 2014, the BOCC approved a major conditional use

    permit allowing the construction of 78 attached units to be used as vacation rentals

    in the Oceanside Development.

              55.     On November 19, 2014, the BOCC, in an amendment to a major

    conditional use permit, noted that 78 attached units to be used as vacation rentals

    were being constructed in the Oceanside Development.

              56.     On June 10, 2015, the BOCC approved an amendment to a

    development agreement increasing the number of attached units to be used as

    vacation rentals in the Oceanside Development from up to 78 to up to 79.

              57.     Upon information and belief, there are currently attached units being

    used as vacation rentals in the Oceanside Development.

              Defendant recently reinterpreted local law to prohibit vacation
              rentals of attached units in Mixed Use districts, except for the
              Oceanside Development.

              58.     Sometime after June 1, 2011, Defendant began to interpret existing

    local law, specifically Monroe County Code Section 130-88(a)(12), so as to prohibit

    vacation rentals of attached units in The Hammock and other Mixed Use districts.

              59.     Upon information and belief, the first time that any official in Monroe

    County publically took the position that attached units were not eligible for

    vacation rental in Mixed Use districts was in a letter of understanding dated

    December 1 2015.

              60.     Defendant’s post-June 1, 2011 attempt to prohibit vacation rentals of

    the Attached Units in The Hammock is pre-empted by and violates Fla. Stat.

    509.032(7)(b).


                                                    10
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 11 of 531
    11 of 37 of 531




              61.      Plaintiffs learned about Defendant’s prohibitory reinterpretation of

    local law after seeing pronouncements from the Senior Director of the Monroe

    County Planning & Environmental Resources Department, which pronouncements

    unambiguously stated that vacation rental use of attached units in Mixed Use

    districts is prohibited. The most recent pronouncement of this kind that Plaintiffs

    are aware of is attached hereto as “Exhibit 3.”

              62.      Defendant’s current interpretation of local law to prohibit vacation

    rentals of attached units in Mixed Use is preempted by State law.

              63.      Plaintiffs are entitled to a declaratory judgment that the attached

    dwelling units in The Hammock are eligible vacation rental dwellings.

                                          COUNT 1
                               Declaratory Judgment Regarding
                      Defendant’s Preempted Reinterpretation of Local Law

              64.      Plaintiff incorporates paragraphs 1 – 68 as if fully rewritten herein.

              65.      This is an action for declaratory relief pursuant to Chapter 86, Florida

    Statutes.

              66.      Plaintiffs are parties whose legal rights are affected by the above

    described prior public representations and subsequent reinterpretation of local laws

    by Defendant.

              67.      The adverse interests of the parties to this action are sufficiently

    immediate and material to warrant declaratory judgment.

              68.      This declaratory relief is not advisory in nature. There exists a current

    dispute and controversy between Plaintiffs and Defendant as to whether an




                                                      11
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 12 of 531
    12 of 37 of 531




    attached dwelling unit in a Mixed Use district in Monroe County, Florida may be

    used as a vacation rental.

              69.     Prior to June 1, 2011, Defendant publically represented that owners of

    attached residential dwellings in Mixed Use districts are eligible to rent their

    dwellings to vacationers on a short-term basis.

              70.     Defendant explicitly permitted vacation rentals of attached units at

    the Oceanside Development beginning in 2007 and continuing to today.

              71.     Upon information and belief, sometime around December 1, 2015—but

    in any event, after June 1, 2011—Defendant changed its position to prohibit

    vacation rentals of attached units in Mixed Use districts.

              72.     Defendant’ reinterpretation of local law to prohibit vacation rentals of

    attached dwellings is preempted by Fla. Stat. 509.032(7)(b).

              73.     Defendant has frustrated Plaintiffs’ legitimate expectations of being

    able to use the Attached Units in the Hammock as vacation rentals, thereby

    depriving Plaintiffs of a valuable property right.

              74.     Plaintiffs seeks a declaration that the prohibition by Defendant of

    vacation rentals in attached dwelling units in Mixed Use districts is preempted by

    Fla. Stat. 509.032(7)(b).


    WHEREFORE, Plaintiff asks the Court for:

              (A)     A declaratory judgment that Fla. Stat. 509.032(7) (b) preempts the

                      recent reinterpretation of existing law by Defendant to find a

                      prohibition against vacation rentals of attached dwelling units in

                      Mixed Use districts;

                                                     12
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 13 of 531
    13 of 37 of 531




              (B)     A temporary and permanent injunction, without bond, restraining

                      Monroe County from instituting a code enforcement action to punish

                      any alleged vacation rental use of residential units in The Hammock

                      by Plaintiff.

              (C)     An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (D)     Such other relief as the Court deems just and proper.

                                           COUNT 2
                            Declaratory Judgment of Exempted Status
                                   of Homeowner’s Association

              75.     Plaintiff incorporates paragraphs 1 – 80 as if fully rewritten herein.

              76.     This is an action for declaratory relief pursuant to Chapter 86, Florida

    Statutes.

              77.     The LDC requires property owners or their agents to obtain annual

    vacation rental permits before renting certain dwellings as vacation rentals.

              78.     LDC Section 134-1(b) exempts two categories of properties from the

    annual vacation rental permit requirement.

              79.     One category of exempt properties is defined in LDC Section 134-

    1(b)(2). Properties in this category are required to obtain an exemption from the

    Monroe County Planning & Environmental Resources Department.

              80.     The other category of exempt properties is defined in LDC Section 134-

    1(b)(1), and this category has been recognized in the ordinances of Monroe County

    for at least the last seventeen years. This category includes dwellings in a controlled

    access, gated community with a homeowner’s or property owner’s association that


                                                     13
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 14 of 531
    14 of 37 of 531




    expressly regulates or manages vacation rental uses. Properties in this category are

    not required to obtain an exemption from the Monroe County Planning &

    Environmental Resources Department.

              81.     The Hammock satisfies the requirements of LDC Section 134- 1(b)(1)

    because The Hammock is a controlled access, gated community with a homeowner’s

    association that expressly regulates or manages vacation rental uses.

              82.     Defendant has admitted that The Hammock satisfies the requirements

    of LDC 134-1(b)(1).

              83.     On October 10, 2017, Defendant contended that properties within the

    definition of LDC Section 134-1(b)(1) are required to apply to the Monroe County

    Planning & Environmental Resources Department for an exemption from the

    annual vacation rental permit requirement.

              84.     Defendant’s contention, as set forth in paragraph 83, above, is contrary

    to the plain language of the LDC.

              85.     Plaintiff is a party whose legal rights are affected by Defendant’s

    executive interpretation of the LDC limiting the number of properties within the

    scope of Section 134-1(b)(1).

              86.     The adverse interests of the parties to this action are sufficiently

    immediate and material to warrant declaratory judgment.

              87.     This declaratory relief is not advisory in nature. There exists a current

    dispute and controversy between Plaintiffs and Defendant as to whether a dwelling

    in a controlled access, gated community with a homeowner’s or property owner’s

    association that expressly regulates or manages vacation rental uses must have


                                                     14
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 15 of 531
    15 of 37 of 531




    been granted an exemption by the Monroe County Planning & Environmental

    Resources Department in order to meet the requirements of Monroe County Code

    Section 134-1(b)(1).

              88.     Coral Hammock seeks a declaration that the requirement in LDC

    Section 134-1(b) for an exemption from the Monroe County Planning &

    Environmental Resources Department applies to subpart (2) of that section, not

    subpart (1).


    WHEREFORE, Plaintiff asks the Court for:

              (A)     A declaratory judgment that properties within the definition of LDC

                      Section 134-1(b)(1) are not required to have an exemption from the

                      Monroe County Planning & Environmental Resources Department

                      prior to use as a vacation rental.

              (B)     A temporary and permanent injunction, without bond, restraining

                      Monroe County from instituting a code enforcement action to punish

                      any alleged vacation rental use of residential units in The Hammock

                      by Plaintiff.

              (C)     An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (D)     Such other relief as the Court deems just and proper.

                                         COUNT 3
                         Declaratory Judgment of Nonconforming Use

              89.     Plaintiff incorporates paragraphs 1 – 94 as if fully rewritten herein.




                                                      15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 16 of 531
    16 of 37 of 531




              90.     This is an action for declaratory relief pursuant to Chapter 86, Florida

    Statutes.

              91.     Until recently, Defendant allowed owners of attached dwelling units in

    Mixed-Use districts to use their dwellings as vacation rentals. Defendant even

    publically represented that owners of attached dwellings in Mixed-Use districts

    could use their dwellings as vacation rentals.

              92.     Moreover, dwellings in communities like The Hammock are exempt

    from any requirement that obligates a property owner or agent to obtain an

    exemption from the Monroe County Planning & Environmental Resources

    Department before using a dwelling as a vacation rental, as that term is used or

    contemplated under the Monroe County Code.

              93.     Defendant now contends that Plaintiffs’ attached dwellings cannot

    lawfully be used as vacation rentals under current zoning restrictions.

              94.     Plaintiffs’ use of attached dwellings as vacation rentals was

    continuously existing and considered lawful before any prohibition on such use took

    effect.

              95.     The doctrine of nonconforming use protects, or “grandfathers,”

    Plaintiffs’ use of its dwellings in the The Hammock as vacation rentals.

              96.     Plaintiffs are parties whose legal rights are affected by Defendant’s

    reinterpretation of the Monroe County Code to prohibit the use of attached

    dwellings as vacation rentals.

              97.     The adverse interests of the parties to this action are sufficiently

    immediate and material to warrant declaratory judgment.


                                                     16
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 17 of 531
    17 of 37 of 531




              98.     This declaratory relief is not advisory in nature. There exists a current

    dispute and controversy between Plaintiffs and Defendant as to whether their

    attached dwellings in the The Hammock may be used as vacation rentals, as that

    term is used or contemplated in the LDC, pursuant to the doctrine of nonconforming

    use.

              99.     Plaintiffs seek a declaration that the doctrine of nonconforming use

    protects their use of attached dwellings in the The Hammock as vacation rentals.


    WHEREFORE, Plaintiff asks the Court for:

              (A)     A declaratory judgment that the doctrine of nonconforming use

                      protects Plaintiffs’ use of their dwellings in The Hammock for vacation

                      rentals.

              (B)     A temporary and permanent injunction, without bond, restraining

                      Monroe County from instituting code enforcement actions to punish

                      any alleged vacation rental use of residential units in The Hammock

                      by Plaintiffs.

              (C)     An award of Plaintiffs’ costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (D)     Such other relief as the Court deems just and proper.

                                               COUNT 4
                                 Equitable Estoppel - Injunctive Relief

              100.    Plaintiffs incorporates paragraphs 1 – 105 as if fully rewritten herein.

              101.    This is an action for temporary and permanent injunctive relief.




                                                     17
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 18 of 531
    18 of 37 of 531




              102.    The doctrine of equitable estoppel prohibits a political subdivision from

    exercising its zoning power where a property owner, in good faith, relied upon an

    act or omission of the political subdivision to make a substantial change in position

    or incur such extensive obligations and expenses that it would be highly inequitable

    and unjust to destroy the right that the property owner acquired. This is known as

    the doctrine of equitable estoppel or detrimental reliance.

              103.    Plaintiffs relied in good faith on public representations by Defendant

    as to the permissibility of vacation rentals of attached dwelling units in Mixed-Use

    districts. Plaintiffs’ reliance included deciding whether to purchase property in

    Monroe County.

              104.    Monroe County affirmed the propriety of Plaintiffs’ reliance on the

    representations. Plaintiffs have paid, for instance, all county taxes on income

    derived from vacation rentals. Defendant has always accepted that revenue without

    objection.

              105.    It would be unjust and inequitable for Defendant to now seek to punish

    conduct that for years it has acquiesced to—even promoted by its own public

    representations—which has led property owners like Plaintiffs to change their

    positions and incur substantial cost.

              106.    Defendant Monroe County has broughtcode enforcement actions

    against Plaintiffs, which may be prosecuted as a criminal offense pursuant to LDC

    Section 134-1(k)(6).

              107.    Plaintiffs would suffer irreparable harm if Monroe County is able to

    prosecute code enforcement actions to enforce its recent reinterpretation of the


                                                     18
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 19 of 531
    19 of 37 of 531




    Monroe County Code; specifically, irreparable harm to their reputation and

    goodwill.

              108.    Plaintiffs have no adequate legal remedy for the harm it would suffer if

    Monroe County is permitted to prosecute code enforcement actions against them.

              109.    Plaintiffs have a clear legal right to temporary and permanent

    injunctive relief because: (1) Florida law preempts Monroe County from prohibiting

    vacation rentals of attached dwelling units in Mixed Use districts; (2) the dwellings

    owned by Plaintiffs in the The Hammock are exempt from any requirement that the

    Monroe County Planning & Environmental Resources Department issue an

    exemption to the annual vacation rental permit requirement; and (3) because the

    doctrines of nonconforming use and equitable estoppel prevent Monroe County from

    prohibiting Plaintiff’s use of its dwellings as vacation rentals.

              110.    Moreover, the public interest is served by protecting private property

    rights, allowing private property owners to use their property to the fullest extent

    permissible under the law, promoting recreational and other enjoyable uses of

    private property, and preventing Defendant and other political subdivision

    authorities from reinterpreting local law, especially when preempted by State law,

    in order to prohibit otherwise lawful uses of private property.


    WHEREFORE, Plaintiff asks the Court for:

              (A)     A declaratory judgment that the doctrine of equitable estoppel protects

                      Plaintiffs’ use of their dwellings in The Hammock for vacation rentals.

              (B)     A temporary and permanent injunction, without bond, restraining

                      Monroe County from prosecuting code enforcement actions to punish

                                                     19
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 20 of 531
    20 of 37 of 531




                      any alleged vacation rental use of residential units in The Hammock

                      by Plaintiffs.

              (C)     An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (D)     Such other relief as the Court deems just and proper.

                                        COUNT 5
                      Declaratory Judgment of Constitutional Violations

              111.    Plaintiff incorporates paragraphs 1 – 116 as if fully rewritten herein.

              112.    This is an action for declaratory relief pursuant to Chapter 86, Florida

    Statutes.

              113.    Defendants have interpreted the LDC in an inconsistent, selective

    matter.

              114.    Beginning in at least 2007, Defendant interpreted the LDC as

    permitting the use of attached units in Mixed Use districts for vacation rentals.

              115.    Based on this interpretation, Defendant permits attached units to be

    used as vacation rentals in the Oceanside Development, located in a Mixed Use

    district.

              116.    Beginning in 2015, however, Defendant changed its interpretation of

    the LDC, so as to prohibit the use of attached units in Mixed Use districts for

    vacation rental.

              117.    Defendant justifies this change in interpretation based on its position

    that the Senior Director of Planning and Environmental Development (the “Senior

    Director”) has the sole prerogative to change previous interpretations of the LDC.


                                                     20
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 21 of 531
    21 of 37 of 531




              118.    Defendant has instituted code enforcement actions against Plaintiffs

    based on their use of attached units in Mixed Use districts as vacation rentals.

    These code enforcement actions could result in potential criminal liability.

              119.    At the same time, Defendant continues to permit the owners in the

    Oceanside Development to use their attached units as vacation rentals.

              120.    Based on Defendant’s position that the Senior Director has sole

    discretion to change his or her interpretation of the LDC, the LDC is void for

    vagueness, leading to arbitrary and discriminatory enforcement in violation of the

    Plaintiffs’ rights to due process under Article I, Section 9 of the Florida Constitution

    and the 14th Amendment of the United States Constitution.

              121.    Moreover, Defendant is selectively enforcing the LDC to target

    Plaintiffs for alleged code violations related to using attached units as vacation

    rentals in the Hammock, while permitting homeowners to use attached units at the

    Oceanside Development as vacation rentals. Defendant’s selective enforcement of

    the LDC is a violation of Plaintiffs rights to Equal Protection under Article I,

    Section 2 of the Florida Constitution and the 14th Amendment of the United States

    Constitution.

              122.    The adverse interests of the parties to this action are sufficiently

    immediate and material to warrant declaratory judgment.

              123.    This declaratory relief is not advisory in nature. There exists a current

    dispute and controversy between Plaintiffs and Defendant as to whether

    Defendants’ inconsistent, selective interpretation of the LDC violates Plaintiffs’




                                                     21
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 22 of 531
    22 of 37 of 531




    rights to due process and equal protection under the Constitutions of Florida and

    the United States.

              124.    Plaintiffs seek a declaration that Defendants’ inconsistent, selective

    interpretation of the LDC violates Plaintiffs Constitutional rights to due process

    and equal protection of the law.


    WHEREFORE, Plaintiff asks the Court for:

              (A)     A     declaratory   judgment   that   Defendants    violated   Plaintiffs’

                      Constitutional rights to due process and equal protection of the law;

              (B)     An award of Plaintiffs’ costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (C)     Such other relief as the Court deems just and proper.

                                               COUNT 6
                                            42 U.S.C. § 1983

              125.    Plaintiff incorporates paragraphs 1 – 116 as if fully rewritten herein.

              126.    Defendant, acting under color of the LDC, deprived Plaintiffs of rights

    secured by the U.S. Constitution.

              127.    Defendant deprived Plaintiffs of their rights to due process under the

    14th Amendment of the United States Constitution based on its arbitrary and

    discriminatory interpretation of the LDC, making it void for vagueness.

              128.    Defendant deprived Plaintiffs of their rights to equal protection under

    the 14th Amendment of the United States Constitution based on its selective

    enforcement of the LDC—specifically, targeting Plaintiffs for alleged code violations

    related to using attached units as vacation rentals in the Hammock, while


                                                     22
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 23 of 531
    23 of 37 of 531




    permitting homeowners to use attached units at the Oceanside Development as

    vacation rentals.

              129.    As a direct and proximate consequence of Defendant’s deprivation of

    Plaintiffs’ constitutional rights, Plaintiffs have suffered and continue to suffer loss

    of their personal property and are entitled to compensatory damages for their lost

    property.

              130.    Defendant is liable to Plaintiffs for these damages under 42 U.S.C.

    § 1983.


    WHEREFORE, Plaintiff asks the Court for:

              (A)     Damages in an amount to be determined at trial;

              (B)     Plaintiffs’ attorneys’ fees and costs;

              (C)     An award of Plaintiffs’ costs pursuant to Fla. Stat. 86.081 and 57.041;

                      and

              (D)     Such other relief as the Court deems just and proper.



                                                    Respectfully submitted,

                                                    /s/ Lucas M. Blower

                                                    Lucas M. Blower (admitted pro hac vice)
                                                    BROUSE MCDOWELL
                                                    388 South Main Street, Suite 500
                                                    Akron, Ohio 44311
                                                    T: (330) 535-5711
                                                    F: (330) 253-8601
                                                    E: lblower@brouse.com




                                                       23
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 24 of 531
    24 of 37 of 531




                                         Joseph P. Thacker (Fla. Bar No. 271039)
                                         BROUSE MCDOWELL
                                         1415 Panther Ln, Ste 138
                                         Naples, FL 34109
                                         T: (239) 591-6685 – phone
                                         F: (419) 931-6181 – fax
                                         E: jthacker@brouse.com

                                         Wayne LaRue Smith (Fla. Bar No.
                                              0031410)
                                         THE SMITH LAW FIRM
                                         509 Whitehead Street
                                         Key West, Florida 33040
                                         T: (305) 296-0029
                                         F: (305) 296-9172
                                         E: Court-Filings@thesmithlawfirm.com

                                         Counsel for Coral Hammock Rental, LLC




                                           24
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 25 of 531
    25 of 37 of 531




                                                                              EXHIBIT
                                                                                        exhibitsticker.com




                                                                                  1
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 26 of 531
    26 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 27 of 531
    27 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 28 of 531
    28 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 29 of 531
    29 of 37 of 531




                                                                         EXHIBIT
                                                                                       exhibitsticker.com




                                                                             2
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 30 of 531
    30 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 31 of 531
    31 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 32 of 531
    32 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 33 of 531
    33 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 34 of 531
    34 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 35 of 531
    35 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 36 of 531
    36 of 37 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 37 of 531
    37 of 37 of 531




                                                                             EXHIBIT
                                                                                       exhibitsticker.com




                                                                                 3
FilingCase 4:19-cv-10165-JEM
       # 76590505               Document
                    E-Filed 08/17/2018   1-2 Entered
                                       09:08:01 AM on FLSD Docket 09/18/2019 Page 38 of 531
        38 of 52 of 531




                 IN THE SIXTEENTH JUDICIAL CIRCUIT OF THE STATE OF FLORIDA,
                                IN AND FOR MONROE COUNTY

        CORAL HAM MOCK RENTAL, LLC, a
        Florida limited liability company,                                Case No.: CA-K-17-588
                                                                          Judge: Bonnie J. Helms
                  Plaintiff.

        v.

        MONROE COUNTY, a political
        Subdivision of the State of Florida,

              Defendant.
        ____________________________________/

               PLAINTIFF/COUNTER-DEFENDANT CORAL HAMMOCK RENTAL’S
             ANSWER TO MONROE COUNTY’S COUNTERCLAIM DATED JULY 16, 2018

                  Plaintiff/Counter-Defendant Coral Hammock Rental, LLC (“Coral Hammock Rental”),

        by and through undersigned counsel, answers each numbered paragraph of Defendant/Counter-

        Plaintiff, Monroe County’s Counterclaim, as restated in their Answer to Coral Hammock

        Rental’s Amended Complaint as follows:

             1. Admit.

             2. Admit.

             3. Admit.

             4. Admit.

             5. Admit.

             6. Admit.

             7. Admit that Coral Hammock Rental alleged in paragraph 2 of its original complaint that it

                  “owns residential property in the Coral Hammock community on Stock Island, Key West,

                  Monroe County, Florida (“Coral Hammock”)”.



                                                  Page 1 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 39 of 531
    39 of 52 of 531




         8. Admit that Coral Hammock Rental alleged in paragraph 2 of its Amended Complaint that

              it “owns residential units in a planned community on Stock Island, Key West, Monroe

              County, Florida known as Coral Hammock, a Vacation Home Development (“The

              Hammock”)” in order to precisely identify Coral Hammock Rental’s units that are subject

              to the “DECLARATION OF PROTECTIVE COVENANTS, RESTRICTIONS AND

              EASEMENTS       OF    CORAL HAMMOCK,              A VACATION       RENTAL HOME

              DEVELOPMENT”, which declaration is recorded in Book 1989 at Page 61, of the

              Official Records of Monroe County, Florida. Otherwise, deny.

         9. Admit.

         10. Admit, because the property did not exist at that time.

         11. Admit, because the property did not exist at that time.

         12. Admit, because the property did not exist at that time.

         13. Admit, because the property did not exist at that time.

         14. Admit, because the property did not exist at that time.

         15. Admit, because the property did not exist at that time.

         16. Admit, because the property did not exist at that time.

         17. Admit, because the property did not exist at that time.

         18. Admit, because the property did not exist at that time.

         19. Deny.

         20. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              20 of the Counterclaim; therefore deny.

         21. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              21 of the Counterclaim. Therefore deny.




                                                Page 2 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 40 of 531
    40 of 52 of 531




         22. Coral Hammock Rental states that the summary of the 1997 Vacation Rental Ordinance in

              paragraph 22 of the Counterclaim misstates and fails to accurately restate the substance of

              Exhibit 1 of the Counterclaim. Coral Hammock Rental therefore denies the allegations in this

              paragraph. Further answering, Coral Hammock Rental states that ordinances and other

              legislative enactments speak for themselves.

         23. Deny that the summary of the 1997 Vacation Rental Ordinance in paragraph 23 of the

              Counterclaim accurately restates the substance of Exhibit 1 of the Counterclaim.

              Therefore, deny.

         24. Deny that the summary of the 1997 Vacation Rental Ordinance in paragraph 24 of the

              Counterclaim accurately restates the substance of Exhibit 1 of the Counterclaim.

              Therefore, deny.

         25. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              25 of the Counterclaim. Therefore deny.

         26. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              26 of the Counterclaim. Therefore deny.

         27. The summary of Ordinance 044-200 in paragraph 27 of the Counterclaim misstates and

              fails to accurately restate the substance of Exhibit 2 of the Counterclaim. Therefore deny.

              Further answering, Coral Hammock Rental states that the properties at issue here are

              dwelling units in a controlled access, gated community with a homeowner’s association

              that regulates and manages vacation rental uses of residences in the community for which

              “a vacation rental permit is not required” under the express language of the 2000 Land

              Use Regulations, Section 9.5-534(b)(1), found at p. 4 of 12 of Ex. 2 attached to the

              Counterclaim.

         28. Deny.


                                                  Page 3 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 41 of 531
    41 of 52 of 531




         29. Deny.

         30. Admit.

         31. Admit.

         32. Admit.

         33. Admit.

         34. Admit.

         35. Admit.

         36. Deny.

         37. Deny.

         38. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              38 of the Counterclaim. Therefore deny.

         39. Deny with respect to the portion of the allegation in paragraph 39 that addresses 20 Coral

              Way and 56 Coral Way.       As to the remaining allegations in paragraph 39, Coral

              Hammock Rental lacks knowledge to affirm or deny the other allegations in paragraph 39

              of the Counterclaim. Therefore deny.

         40. Admit that Judy Bringle is a managing member of Coral Hammock Rental.

         41. Admit.

         42. Admit.

         43. Admit.

         44. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              44 of the Counterclaim. Therefore deny.

         45. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              45 of the Counterclaim. Therefore deny.




                                               Page 4 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 42 of 531
    42 of 52 of 531




         46. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              46 of the Counterclaim. Therefore deny.

         47. Admit.

         48. Admit.

         49. Admit.

         50. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              50 of the Counterclaim. Therefore deny.

         51. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              51 of the Counterclaim. Therefore deny.

         52. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              52 of the Counterclaim. Therefore deny.

         53. Admit.

         54. Admit.

         55. Admit.

         56. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              56 of the Counterclaim. Therefore deny.

         57. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              57 of the Counterclaim. Therefore deny.

         58. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              58 of the Counterclaim. Therefore deny.

         59. Admit.

         60. Admit.

         61. Admit.




                                               Page 5 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 43 of 531
    43 of 52 of 531




         62. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              62 of the Counterclaim. Therefore deny.

         63. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              63 of the Counterclaim. Therefore deny.

         64. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              64 of the Counterclaim. Therefore deny.

         65. Admit that Coral Hammock Rental has held out for rent and has rented to prospective

              tenants 43 Coral Way for periods less than 28 days.

         66. Admit that Coral Hammock Rental has held out for rent and has rented to prospective

              tenants 48 Coral Way for periods less than 28 days.

         67. Admit that Coral Hammock Rental has held out for rent and has rented to prospective

              tenants 56 Coral Way for periods less than 28 days.

         68. Admit that Coral Hammock Rental has held out for rent and has rented to prospective

              tenants 20 Coral Way for periods less than 28 days.

         69. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              69 of the Counterclaim. Therefore deny.

         70. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              70 of the Counterclaim. Therefore deny.

         71. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              71 of the Counterclaim. Therefore deny.

         72. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              72 of the Counterclaim. Therefore deny.




                                                Page 6 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 44 of 531
    44 of 52 of 531




         73. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              73 of the Counterclaim. Therefore deny.

         74. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              74 of the Counterclaim. Therefore deny.

         75. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              75 of the Counterclaim. Therefore deny.

         76. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

              76 of the Counterclaim. Therefore deny.

         77. Deny.

         78. Deny.

         79. Deny.

         80. Deny.

                                    COUNT 1 (INJUNCTIVE RELIEF)

         81. In response to Paragraph 81 of the Counterclaim, Coral Hammock Rental re-alleges and

              incorporates its responses, set forth above, to paragraphs 1 through 61, above

         82. Admit.

         83. Admit.

         84. Deny.

         85. Coral Hammock Rental admits that Monroe County may adopt ordinances and seek to

              enforce them insofar as the County acts within the bounds of all applicable local, state,

              constitutional, and common law, and insofar as the County does not violate the vested

              rights of property owners without due process. Otherwise deny.




                                                 Page 7 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 45 of 531
    45 of 52 of 531




         86. This paragraph states a legal conclusion as to which no response is required, but to the

              extent a response is required, Coral Hammock denies same.

         87. This paragraph states a legal conclusion as to which no response is required, but to the

              extent a response is required, Coral Hammock denies same.

         88. Deny.

                                       AFFIRMATIVE DEFENSES

              For all of its affirmative defenses to the Counterclaim by Monroe County set forth below,

    Coral Hammock Rental hereby incorporates and re-alleges the allegations of fact in paragraphs 1

    through 27 of its First Amended Complaint together with its responses herein to paragraphs 1

    through 88 of Monroe County’s Counterclaim above.

                           FIRST DEFENSE – STATE LAW PREEMPTION

         1. The County’s Counterclaim, its request for injunctive relief, rests upon an interpretation

    of property owner rights under County ordinances that was adopted for the first time after June 1,

    2011. The interpretation is inconsistent with the County’s publicly announced and disseminated

    interpretation prior to June 1, 2011. As such, the County’s interpretation is pre-empted by Fla.

    Stat. 509.032(7)(b).

                           SECOND DEFENSE – NON-CONFORMING USE

         1. The County’s Counterclaim is barred by the doctrine of non-conforming use.

         2.    “A nonconforming use is a ‘[l]and use that is impermissible under current zoning

    restrictions but that is allowed because the use existed lawfully before the restrictions took

    effect.’” Rollison v. City of Key West, 875 So.2d 659, 660 (Fla. 3d DCA 2004) (quoting

    Black’s Law Dictionary 1540 (7th ed. 1999)).




                                                Page 8 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 46 of 531
    46 of 52 of 531




         3. The doctrine of nonconforming use bars Defendant’s counterclaim for injunctive relief

    because no local law, ordinance, or regulation of Monroe County adopted on or before June 1,

    2011, prohibited vacation rentals. In fact, for many years prior to and after June 1, 2011,

    Defendant/Counter-Plaintiff interpreted and applied the local laws, ordinances, and regulations

    of Monroe County to allow owners of attached dwelling units in Mixed-Use districts like Coral

    Hammock to use their homes as vacation rentals. Because Defendant/Counter-Plaintiff

    previously allowed owners of attached dwelling units in Mixed-Use districts to use their homes

    as vacation rentals, Defendant/Counter-Plaintiff is now prohibited from reinterpreting the

    Monroe County Code to prohibit such uses.

         4. Further, the properties at issue in this case are dwelling units in a controlled access, gated

    community with a homeowner’s association that regulates and manages vacation rental uses of

    residences in the community for which ‘a vacation rental permit is not required’ under the

    express language of the 2000 Land Use Regulations, Section 9.5-534(b)(1), found at p. 4 of 12 of

    Ex. 2 attached to the Counterclaim. The doctrine of nonconforming use prohibits

    Defendant/Counter-Plaintiff from seeking an injunction to require that Coral Hammock obtain

    vacation rental permits because the Monroe County Code exempts homeowner’s associations

    like the one at issue in this case from the permit requirement.

                            THIRD DEFENSE – EQUITABLE ESTOPPEL

         1. The County’s Counterclaim is barred by the doctrines of equitable estoppel and

    detrimental reliance.

         2. “‘The doctrine of equitable estoppel will preclude a municipality from exercising its

    zoning power where a property owner (1) in good faith (2) relying upon some act or omission of

    the government (3) has made such a substantial change in position or has incurred such extensive




                                                 Page 9 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 47 of 531
    47 of 52 of 531




    obligations and expenses that it would be highly inequitable and unjust to destroy the right he

    acquired.’” Coral Springs St. Sys. v. City of Sunrise, 371 F.3d 1320, 1334-1335 (11th Cir.2004)

    (quoting Bloomingdale Dev., LLC v. Hernando Cty., M.D.Fla. No. 8:07-cv-575-T-30MAP, 2009

    U.S. Dist. LEXIS 14128, at *21 (Feb. 11, 2009) (applying Florida law). Stated another way,

    “‘[o]ne party will not be permitted to invite another onto a welcome mat and then be permitted to

    snatch the mat away to the detriment of the party induced or permitted to stand thereon. A citizen

    is entitled to rely on the assurances or commitments of a zoning authority and if he does, the

    zoning authority is bound by its representations, whether they be in the form of words or deeds . .

    . .’” Id. (quoting Town of Largo v. Imperial Homes Corp., 309 So. 2d 571, 573 (Fla. Dist. Ct.

    App. 1975)).

         3. Prior to June 1, 2011, Defendant/Counter-Plaintiff distributed forms to the public which

    stated that property owners of attached dwelling units in Mixed Use Districts were eligible to use

    their dwellings for vacation rentals. Property owners, including Plaintiff/Counter-Defendant,

    relied on Defendant/Counter-Plaintiff’s representation as to the permissibility of vacation rentals

    of attached dwelling units to plan their affairs and decide whether to purchase the properties at

    issue here. Homeowner’s associations like the one where Coral Hammock’s properties are

    located were exempted from any requirement that owners obtain permits before renting to

    vacationers. Plaintiff/Counter-Defendant made substantial changes in its position and incurred

    substantial obligations in reliance on this exemption.

         4. Now, after Defendant/Counter-Plaintiff made public representations that induced reliance

    by property owners including Coral Hammock, Defendant/Counter-Plaintiff is trying to snatch

    the welcome mat away. Sometime after June 1, 2011, Defendant/Counter-Plaintiff began to




                                              Page 10 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 48 of 531
    48 of 52 of 531




    interpret existing local law, specifically Monroe County Code Section 130-88(a)(12), so as to

    prohibit vacation rentals of attached units in Coral Hammock and other Mixed Use districts.

         5. Defendant’s request for injunctive relief, rests upon an interpretation of property owner

    rights that is inconsistent with the County’s publicly announced and disseminated interpretation

    prior to June 1, 2011. It would be highly inequitable and unjust to allow Defendant/Counter-

    Plaintiff to now enjoin conduct that it invited by telling the public it was permissible.

                               FOURTH DEFENSE – UNCLEAN HANDS

         1. Monroe County is not entitled to relief pursuant to the doctrine of unclean hands.

         2. The defense of unclean hands is a flexible doctrine which recognizes that a court may

    deny equitable relief to a party that is at fault for the underlying claim. “‘[U]nclean hands’ really

    just means that in equity as in law the plaintiff’s fault, like the defendant’s, may be relevant to

    the question of what if any remedy the plaintiff is entitled to. Congress Park Office II, LLC v.

    First-Citizens Bank & Trust Co., 105 So.3d 602, 609 (Fla. 4th DCA 2013), fn. 6 (quoting

    Shondel v. McDermott, 775 F.2d 859, 868 (7th Cir. 1985)).

         3. All of the reasons why Defendant/Counter-Plaintiff’s counterclaim is barred by the

    doctrines of equitable estoppel and detrimental reliance support a finding also that

    Defendant/Counter-Plaintiff has come to Court with unclean hands. Having induced reliance on

    Defendant/Counter-Plaintiff’s      prior    interpretation      of   the   Monroe   County    Code,

    Defendant/Counter-Plaintiff cannot equitably ask this Court to prohibit conduct that

    Defendant/Counter-Plaintiff itself led property owners to believe was lawful.

                          FIFTH DEFENSE – STATUTE OF LIMITATIONS

         1. Monroe County’s claims are barred by the statute of limitations. Further, Monroe County

    is not entitled to relief pursuant to the doctrine of laches.




                                                 Page 11 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 49 of 531
    49 of 52 of 531




         2. Defendant’s counterclaim is subject to a four-year statute of limitations, pursuant to Fla.

    Stat. §95.11. That statute commands that “[a]ctions other than for recovery of real property shall

    be commenced . . . (3) Within four years. – [for] (f) An action founded on a statutory liability,”

    and “(p) Any action not specifically provided for in these statutes.” If an action is barred by the

    statute of limitations, it is also barred by the doctrine of laches. “Laches shall bar any action

    unless it is commenced within the time provided for legal actions concerning the same subject

    matter . . . .” Fla. Stat. §95.11(6). Laches may bar an action even earlier. Id. (“This subsection

    shall not affect application of laches at an earlier time in accordance with law.”).

         3. Except for prohibitions that were adopted on or before June 1, 2011, Florida state law

    preempts local prohibitions against vacation rentals.       The last day that Defendant/Counter-

    Plaintiff could have barred vacation rentals of attached dwellings in Mixed-Use Districts was

    June 1, 2011. But Defendant/Counter-Plaintiff did not decide to re-interpret the Monroe County

    Code until after that date. In fact, for many years prior to and after June 1, 2011,

    Defendant/Counter-Plaintiff interpreted and applied the local laws, ordinances, and regulations

    of Monroe County to allow owners of attached dwelling units in Mixed-Use districts like Coral

    Hammock to use their homes as vacation rentals. Even if Defendant/Counter-Plaintiff had

    timely enacted the prohibition it now seeks to impose, that enactment would have been more

    than four years ago and would result in Defendant’s claim being time-barred as a matter of law.

         4. Defendant’s claim is barred as a matter of equity as well. Defendant/Counter-Plaintiff

    told the public that owners of attached dwelling units in Mixed Use Districts were eligible to use

    their dwellings for vacation rentals. Property owners, including Plaintiff, relied on Defendant’s

    representation as to the permissibility of vacation rentals of attached dwelling units to plan their

    affairs and decide whether to purchase property in Monroe County. Laches bars Defendant’s




                                               Page 12 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 50 of 531
    50 of 52 of 531




    counterclaim because Coral Hammock is being prejudiced for having relied on the County’s own

    representations. That is inequitable.




                       SIXTH DEFENSE – WAIVER AND ACQUIESCENCE

         1. Monroe County is not entitled to relief pursuant to the doctrines of waiver and

    acquiescence.

         2. Like the statute of limitations and laches defenses, the doctrines of waiver and

    acquiescence are related. “‘[W]aiver is the intentional or voluntary relinquishment of a known

    right.’” Rodriguez v. Ocean Bank, 208 So.3d 221, 225 (Fla. 3d DCA.2016) (quoting Popular

    Bank of Fla. v. R.C. Asesores Financieros, C.A., 797 So. 2d 614, 619 (Fla. 3d DCA 2001)).

    “[W]aiver encompasses . . . also conduct that warrants an inference of the relinquishment of a

    known right.” Singer v. Singer, 442 So.2d 1020, 1022 (Fla. 3d DCA1983) (citing Arbogast v.

    Bryan, 393 So.2d 606 (Fla. 4th DCA 1981)). Similarly, “‘acquiescence’ means passive

    compliance, or assent inferred from silence.” Stepanek v. Rinker Materials Corp., 697 So.2d 200,

    202 (Fla. 1st DCA1997) (citing Black’s Law Dictionary 580, 24 (6th ed. 1990)).

         3. Defendant/Counter-Plaintiff years ago waived any right it might have had to enforce its

    recent re-interpretation of the Monroe County Code. For many years prior to and after June 1,

    2011, Defendant/Counter-Plaintiff interpreted and applied the local laws, ordinances, and

    regulations of Monroe County to allow owners of attached dwelling units in Mixed-Use districts

    like Coral Hammock to use their homes as vacation rentals. Defendant/Counter-Plaintiff

    distributed forms to the public which stated that attached dwelling units in Mixed Use Districts

    were eligible for use as vacation rentals. Coral Hammock relied on those representations. By




                                             Page 13 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 51 of 531
    51 of 52 of 531




    telling the public that vacation rental uses of attached dwellings was allowed,

    Defendant/Counter-Plaintiff waived the right now to enjoin noncompliance.

         4. Even if Defendant/Counter-Plaintiff had never publically represented the permissibility

    of the vacation rentals, Defendant/Counter-Plaintiff’s silent assent would still constitute waiver

    and acquiescence.

              WHEREFORE, having fully answered, Coral Hammock Rental prays that the Court

    enter judgment for Coral Hammock Rental on the Counterclaim and award Coral Hammock

    Rental its costs in this matter.

                                                 Respectfully submitted,

                                                 /s/ Joseph Thacker
                                                 Joseph P. Thacker (Fla. Bar No. 271039)
                                                 THACKER ROBINSON ZINZ LPA
                                                 1415 Panther Ln, Ste 138
                                                 Naples, FL 34109
                                                 (239) 591-6685 – phone
                                                 (419) 931-6181 – fax
                                                 jthacker@trzlaw.com
                                                 Counsel for Coral Hammock Rental, LLC


                                                 /s/ Wayne LaRue Smith
                                                 WAYNE LaRUE SMITH
                                                 Florida Bar No. 0031410
                                                 BRETT TYLER SMITH
                                                 Florida Bar No. 0085412
                                                 THE SMITH LAW FIRM,
                                                 a professional association
                                                 Co-Counsel for Coral Hammock Rental, LLC
                                                 509 Whitehead Street
                                                 Key West, Florida 33040
                                                 T: (305) 296-0029
                                                 F: (305) 296-9172
                                                 E: Court-Filings@thesmithlawfirm.com




                                              Page 14 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 52 of 531
    52 of 52 of 531




                                               CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that on August 17, 2018, a true and correct copy of the foregoing

    was served on all parties who have appeared in this action or their counsel of record by e-mail

    via the Florida Courts eFiling Portal (pursuant to Rule 2.516, Florida Rules of Judicial

    Administration and Administration Order SC13-49), as listed on the Service List below as

    indicated.

                                                          SERVICE LIST

                                    Coral Hammock Rental, LLC vs. Monroe County
                                              Case No. CA-K-17-588

    Counsel for Defendant Monroe County                                 Counsel for Plaintiff (Service via eFiling
    (Service via eFiling Portal)                                        Portal)

    Steven T. Williams, Esq.                                            Joseph P. Thacker, Esq.
    Derek V. Howard, Esq.                                               Brouse McDowell LPA
    Monroe County Attorney’s Office                                     1415 Panther Ln. Suite 138
    1111 12th Street, Suite 408                                         Naples, FL 34109
    Key West, FL 33040                                                  T: (239) 591-6685
    T: (305) 292-3470                                                   F: (419) 931-6181
    Williams-steve@monroecounty-fl.gov                                  jthacker@brouse.com
    Carnago-Jaclyn@monroecounty-fl.gov
    Dastugue-Laurie@monroecounty-fl.gov
    Howard-Derek@monroecounty-fl.gov


                                                                 ________/S/_____________________
                                                                 WAYNE LaRUE SMITH
                                                                 Florida Bar No. 0031410
                                                                 BRETT TYLER SMITH
                                                                 Florida Bar No. 0085412
                                                                 THE SMITH LAW FIRM,
                                                                 a professional association
                                                                 Co- Counsel for Coral Hammock Rental, LLC
                                                                 509 Whitehead Street
                                                                 Key West, Florida 33040
                                                                 T: (305) 296-0029
                                                                 F: (305) 296-9172
                                                                 E: Court-Filings@thesmithlawfirm.com

    Z:\1890\02\2018-08-17 Answer to Monroe County's Restated Counterclaim.docx




                                                             Page 15 of 15
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 53 of 531
    53 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 54 of 531
    54 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 55 of 531
    55 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 56 of 531
    56 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 57 of 531
    57 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 58 of 531
    58 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 59 of 531
    59 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 60 of 531
    60 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 61 of 531
    61 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 62 of 531
    62 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 63 of 531
    63 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 64 of 531
    64 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 65 of 531
    65 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 66 of 531
    66 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 67 of 531
    67 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 68 of 531
    68 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 69 of 531
    69 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 70 of 531
    70 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 71 of 531
    71 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 72 of 531
    72 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 73 of 531
    73 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 74 of 531
    74 of 393 of 531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 75 of 531
    75 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 76 of 531
    76 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 77 of 531
    77 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 78 of 531
    78 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 79 of 531
    79 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 80 of 531
    80 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 81 of 531
    81 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 82 of 531
    82 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 83 of 531
    83 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 84 of 531
    84 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 85 of 531
    85 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 86 of 531
    86 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 87 of 531
    87 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 88 of 531
    88 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 89 of 531
    89 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 90 of 531
    90 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 91 of 531
    91 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 92 of 531
    92 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 93 of 531
    93 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 94 of 531
    94 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 95 of 531
    95 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 96 of 531
    96 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 97 of 531
    97 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 98 of 531
    98 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 99 of 531
    99 of 393 of 531                                    DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 100 of
  100 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 101 of
  101 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 102 of
  102 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 103 of
  103 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 104 of
  104 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 105 of
  105 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 106 of
  106 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 107 of
  107 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 108 of
  108 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 109 of
  109 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 110 of
  110 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 111 of
  111 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 112 of
  112 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 113 of
  113 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 114 of
  114 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 115 of
  115 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 116 of
  116 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 117 of
  117 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 118 of
  118 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 119 of
  119 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 120 of
  120 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 121 of
  121 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 122 of
  122 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 123 of
  123 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 124 of
  124 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 125 of
  125 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 126 of
  126 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 127 of
  127 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 128 of
  128 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 129 of
  129 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 130 of
  130 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 131 of
  131 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 132 of
  132 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 133 of
  133 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 134 of
  134 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 135 of
  135 of 393 of 531                   531             DEFENDANT'S EXH 1 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 136 of
  136 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 137 of
  137 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 138 of
  138 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 139 of
  139 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 140 of
  140 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 141 of
  141 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 142 of
  142 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 143 of
  143 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 144 of
  144 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 145 of
  145 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 146 of
  146 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 147 of
  147 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 148 of
  148 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 149 of
  149 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 150 of
  150 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 151 of
  151 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 152 of
  152 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 153 of
  153 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 154 of
  154 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 155 of
  155 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 156 of
  156 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 157 of
  157 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 158 of
  158 of 393 of 531                   531             DEFENDANT'S EXH 2 (23 PGS TOTAL)
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 159 of
  159 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 160 of
  160 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 161 of
  161 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 162 of
  162 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 163 of
  163 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 164 of
  164 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 165 of
  165 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 166 of
  166 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 167 of
  167 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 168 of
  168 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 169 of
  169 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 170 of
  170 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 171 of
  171 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 172 of
  172 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 173 of
  173 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 174 of
  174 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 175 of
  175 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 176 of
  176 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 177 of
  177 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 178 of
  178 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 179 of
  179 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 180 of
  180 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 181 of
  181 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 182 of
  182 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 183 of
  183 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 184 of
  184 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 185 of
  185 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 186 of
  186 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 187 of
  187 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 188 of
  188 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 189 of
  189 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 190 of
  190 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 191 of
  191 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 192 of
  192 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 193 of
  193 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 194 of
  194 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 195 of
  195 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 196 of
  196 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 197 of
  197 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 198 of
  198 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 199 of
  199 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 200 of
  200 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 201 of
  201 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 202 of
  202 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 203 of
  203 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 204 of
  204 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 205 of
  205 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 206 of
  206 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 207 of
  207 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 208 of
  208 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 209 of
  209 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 210 of
  210 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 211 of
  211 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 212 of
  212 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 213 of
  213 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 214 of
  214 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 215 of
  215 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 216 of
  216 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 217 of
  217 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 218 of
  218 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 219 of
  219 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 220 of
  220 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 221 of
  221 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 222 of
  222 of 393 of 531                   531
                                                      DEFENDANT'S EXH 3 (65 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 223 of
  223 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 224 of
  224 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 225 of
  225 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 226 of
  226 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 227 of
  227 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 228 of
  228 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 229 of
  229 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 230 of
  230 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 231 of
  231 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 232 of
  232 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 233 of
  233 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 234 of
  234 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 235 of
  235 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 236 of
  236 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 237 of
  237 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 238 of
  238 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 239 of
  239 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 240 of
  240 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 241 of
  241 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 242 of
  242 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 243 of
  243 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 244 of
  244 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 245 of
  245 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 246 of
  246 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 247 of
  247 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 248 of
  248 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 249 of
  249 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 250 of
  250 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 251 of
  251 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 252 of
  252 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 253 of
  253 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 254 of
  254 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 255 of
  255 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 256 of
  256 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 257 of
  257 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 258 of
  258 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 259 of
  259 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 260 of
  260 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 261 of
  261 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 262 of
  262 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 263 of
  263 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 264 of
  264 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 265 of
  265 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 266 of
  266 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 267 of
  267 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 268 of
  268 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 269 of
  269 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 270 of
  270 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 271 of
  271 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 272 of
  272 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 273 of
  273 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 274 of
  274 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 275 of
  275 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 276 of
  276 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 277 of
  277 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 278 of
  278 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 279 of
  279 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 280 of
  280 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 281 of
  281 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 282 of
  282 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 283 of
  283 of 393 of 531                   531
                                                     DEFENDANT'S EXH. 4 (61 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 284 of
  284 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 285 of
  285 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 286 of
  286 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 287 of
  287 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 288 of
  288 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 289 of
  289 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 290 of
  290 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 291 of
  291 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 292 of
  292 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 293 of
  293 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 294 of
  294 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 295 of
  295 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 296 of
  296 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 297 of
  297 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 298 of
  298 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 299 of
  299 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 300 of
  300 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 301 of
  301 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 302 of
  302 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 303 of
  303 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 304 of
  304 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 305 of
  305 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 306 of
  306 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 307 of
  307 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 308 of
  308 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 309 of
  309 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 310 of
  310 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 311 of
  311 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 312 of
  312 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 313 of
  313 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 314 of
  314 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 315 of
  315 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 316 of
  316 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 317 of
  317 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 318 of
  318 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 319 of
  319 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 320 of
  320 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 321 of
  321 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 322 of
  322 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 323 of
  323 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 324 of
  324 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 325 of
  325 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 326 of
  326 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 327 of
  327 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 328 of
  328 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 329 of
  329 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 330 of
  330 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 331 of
  331 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 332 of
  332 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 333 of
  333 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 334 of
  334 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 335 of
  335 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 336 of
  336 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 337 of
  337 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 338 of
  338 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 339 of
  339 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 340 of
  340 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 341 of
  341 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 342 of
  342 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 343 of
  343 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 344 of
  344 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 345 of
  345 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 346 of
  346 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 347 of
  347 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 348 of
  348 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 349 of
  349 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 350 of
  350 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 351 of
  351 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 352 of
  352 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 353 of
  353 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 354 of
  354 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 355 of
  355 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 356 of
  356 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 357 of
  357 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 358 of
  358 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 359 of
  359 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 360 of
  360 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 361 of
  361 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 362 of
  362 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 363 of
  363 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 364 of
  364 of 393 of 531                   531
                                                      DEFENDANT'S EXH 5 (81 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 365 of
  365 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 366 of
  366 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 367 of
  367 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 368 of
  368 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 369 of
  369 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 370 of
  370 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 371 of
  371 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 372 of
  372 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 373 of
  373 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 374 of
  374 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 375 of
  375 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 376 of
  376 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 377 of
  377 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 378 of
  378 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 379 of
  379 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 380 of
  380 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 381 of
  381 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 382 of
  382 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 383 of
  383 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 384 of
  384 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 385 of
  385 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 386 of
  386 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 387 of
  387 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 388 of
  388 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 389 of
  389 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 390 of
  390 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 391 of
  391 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 392 of
  392 of 393 of 531                   531
                                                      DEFENDANT'S EXH 6 (28 PGS TOTAL)
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 393 of
  393 of 393 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 394 of
  394 of 407 of 531                   531

                                                                                               1
   IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT IN AND FOR
                       MONROE COUNTY, FLORIDA
                             CIVIL DIVISION

  CORAL HAMMOCK RENTAL, LLC, a
  Florida Limited Liability Company

         Plaintiff,                                  CASE NO.: CA-K-17-588

  v.                                                 JUDGE BONNIE J HELMS

  MONROE COUNTY, a political subdivision
  of the State of Florida

        Defendant.
  ____________________________________/

                                FIRST AMENDED COMPLAINT

         Plaintiff Coral Hammock Rental, LLC, by and through undersigned counsel, states the

  following for its complaint against Defendant, Monroe County, a political subdivision of the

  State of Florida:

         1.      This is an action for declaratory judgment pursuant to Chapter 86, Florida

  Statutes.

         2.      Plaintiff is a Florida Limited Liability Company that has its principal address in

  Key West. Plaintiff owns residential units in a planned community on Stock Island, Key West,

  Monroe County, Florida known as Coral Hammock, a Vacation Home Development (“The

  Hammock”).

         3.      Defendant Monroe County is a political subdivision of the State of Florida. The

  County is responsible for adopting, administering, and enforcing land development regulations

  for real property within Monroe County, Florida.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 395 of
  395 of 407 of 531                   531


                                    JURISDICTION AND VENUE

         4.      This Court has jurisdiction pursuant to Fla. Stat. 26.012 and 86.011 to declare

  rights, statuses, and other legal and equitable relations between the parties.

         5.      Venue is appropriate in Monroe County pursuant to Fla. Stat. 47.011, as the cause

  of action and facts giving rise to this complaint occurred in Monroe County, the real property

  that is the subject of this litigation is located in Monroe County, and Defendant maintains its

  headquarters and principal place of operations in Monroe County.

                                     FACTUAL BACKGROUND

         6.      The Hammock is a planned vacation home community on Stock Island in Monroe

  County, Florida. The Hammock is a controlled access, gated community with a homeowner’s

  association that regulates and manages vacation rental uses of residences within The Hammock.

         7.      The Hammock is located wholly within a zoning district designated as Mixed-Use

  pursuant to Monroe County zoning laws.

         8.      Plaintiff owns attached and detached units in The Hammock (“Owned Units”).

  The attached units are those units that do not have open yards on all sides of the dwellings (the

  “Attached Units”).

         9.      Fla. Stat. 509.242(1)(c) defines “vacation rental” as “any unit or group of units in

  a condominium or cooperative or any individually or collectively owned single-family, two-

  family, three-family, or four-family house or dwelling unit that is also a transient public lodging

  establishment.”

         10.     Fla. Stat. 509.013(4)(a) defines “transient public lodging establishment” as “any

  unit, group of units, dwelling, building, or group of buildings within a single complex of

  buildings which is rented to guests more than three times in a calendar year for periods of less
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 396 of
  396 of 407 of 531                   531


  than 30 days or 1 calendar month, whichever is less, or which is advertised or held out to the

  public as a place regularly rented to guests.”

         11.       The Owned Units are “vacation rentals” as that term is defined in Fla. Stat.

  509.242(1)(c).

                       Florida law preempts local prohibitions on vacation rentals

         12.       In 2011, the Florida Legislature preempted local prohibitions against vacation

  rentals, with the exception only of prohibitions that were adopted on or before June 1, 2011.

        13. Fla. Stat. 509.032(7)(b) states:

                   A local law, ordinance, or regulation may not prohibit vacation rentals or regulate
                   the duration or frequency of rental of vacation rentals. This paragraph does not
                   apply to any local law, ordinance, or regulation adopted on or before June 1,
                   2011.
         14.       Vacation rentals also come within the definition of “public lodging

  establishments” under Florida law. A “public lodging establishment” includes a “transient public

  lodging establishment,” which means “any unit, group of units, dwelling, building, or group of

  buildings within a single complex of buildings which is rented to guests more than three times in

  a calendar year for periods of less than 30 days or 1 calendar month, whichever is less, or which

  is advertised or held out to the public as a place regularly rented to guests.” Fla. Stat.

  509.013(4)(a).

         15.       The “regulation of public lodging establishments . . . is preempted to the state,”

  pursuant to Fla. Stat. 509.032(7)(a).

            Defendant has long permitted vacation rentals of attached dwelling units.

         16.       No local law, ordinance, or regulation of Monroe County adopted on or before

  June 1, 2011 prohibited vacation rentals, as that term is used or contemplated under the Monroe

  County Code.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 397 of
  397 of 407 of 531                   531


             17.       In fact, for many years prior to and after June 1, 2011, Defendant interpreted and

  applied the local laws, ordinances, and regulations of Monroe County to allow owners of

  attached dwelling units in Mixed-Use districts like The Hammock to use their homes as vacation

  rentals.

             18.      For instance, Monroe County’s form titled “Request for a Special Vacation Rental

  Permit,” dated 02/2009 (attached as “Exhibit 1”), states that unit owners or their agents are

                      required to obtain an annual special vacation rental permit for each dwelling unit
                      prior to renting any dwelling unit as a vacation rental except as provided for under
                      the Monroe County Code.” “Vacation rental means an attached or detached
                      dwelling unit that is rented, leased or assigned for tenancies of less than 28 days
                      duration.
                      (emphasis added).

             19.      Page 2 of the same form states expressly that vacation rentals of attached dwelling

  units are allowed in Mixed Use districts:

                      Vacation rental use of any detached and attached dwelling units that are
                      not deed restricted as affordable housing, employee housing or
                      commercial apartments may be permitted in the following Land Use
                      Districts: Urban Residential (UR), Sub Urban Residential (SR), Sub Urban
                      Residential – Limited (SR-L), Improved Subdivision – Vacation Rental
                      (IS-V), Destination Resort (DR), Commercial Fishing Special District 16
                      (CFSD-16), Mixed Use (MU) & Maritime Industries (M1).
             (emphasis added).

             20.      Defendant disseminated Exhibit 1 to the public.

             21.      Property owners, including Plaintiff, relied on Defendant’s representation as to

  the permissibility of vacation rentals of attached dwelling units to plan their affairs and decide

  whether to purchase property in Monroe County.

                   Defendant recently reinterpreted local law to prohibit vacation rentals
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 398 of
  398 of 407 of 531                   531


         22.     Sometime after June 1, 2011, Defendant began to interpret existing local law,

  specifically Monroe County Code Section 130-88(a)(12), so as to prohibit vacation rentals of

  attached units in The Hammock and other Mixed Use districts.

         23.     Defendant’s post-June 1, 2011 attempt to prohibit vacation rentals of Plaintiff’s

  Attached Units is pre-empted by and violates Fla. Stat. 509.032(7)(b).

         24.     Plaintiff learned about Defendant’s prohibitory reinterpretation of local law after

  seeing pronouncements from the Senior Director of the Monroe County Planning &

  Environmental Resources Department, which pronouncements unambiguously stated that

  vacation rental use of attached units in Mixed Use districts is prohibited. The most recent

  pronouncement of this kind that Plaintiff is aware of is attached hereto as “Exhibit 2.”

         25.     The undersigned counsel has asked the Senior Director to reconsider Defendant’s

  position and make clear that attached residential dwelling units are eligible to receive vacation

  rental permits and exemptions to the permit requirement, as provided by the Monroe County

  Code. No one has ever responded to that correspondence.

         26.     Defendant’s current interpretation of local law to prohibit vacation rentals of

  attached units in Mixed Use is preempted by State law.

         27.     Plaintiff is entitled to a declaratory judgment that his attached dwelling unit in

  Coral Hammock is an eligible vacation rental dwelling.

                                       COUNT 1
   (Declaratory Judgment Regarding Defendant’s Preempted Reinterpretation of Local Law)
         28.     Plaintiff incorporates paragraphs 1 – 27 as if fully rewritten herein.

         29.     This is an action for declaratory relief pursuant to Chapter 86, Florida Statutes.

         30.     Plaintiff is a party whose legal rights are affected by the above described prior

  public representations and subsequent reinterpretation of local laws by Defendant.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 399 of
  399 of 407 of 531                   531


         31.     The adverse interests of the parties to this action are sufficiently immediate and

  material to warrant declaratory judgment.

         32.     This declaratory relief is not advisory in nature. There exists a current dispute and

  controversy between Plaintiff and Defendant as to whether an attached dwelling unit in a Mixed

  Use district in Monroe County, Florida may be used as a vacation rental.

         33.     Prior to June 1, 2011, Defendant publically represented that owners of attached

  residential dwellings in Mixed Use districts are eligible to rent their dwellings to vacationers on a

  short-term basis.

         34.     After June 1, 2011, Defendant changed their position to prohibit vacation rentals

  of attached units.

         35.     Defendant’ reinterpretation of local law to prohibit vacation rentals of attached

  dwellings is preempted by Fla. Stat. 509.032(7)(b).

         36.     Defendant has frustrated Plaintiff’s legitimate expectations of being able to use

  the Attached Units as vacation rentals, thereby depriving Plaintiff of a valuable property right.

         37.     Plaintiff seeks a declaration that the prohibition by Defendant of vacation rentals

  in attached dwelling units in Mixed Use districts is preempted by Fla. Stat. 509.032(7)(b).

  WHEREFORE, Plaintiff asks the Court for:

     (A) A declaratory judgment that Fla. Stat. 509.032(7) (b) preempts the recent reinterpretation

         of existing law by Defendant to find a prohibition against vacation rentals of attached

         dwelling units in Mixed Use districts;

     (B) A temporary and permanent injunction, without bond, restraining Monroe County from

         instituting a code enforcement action to punish any alleged vacation rental use of

         residential units in The Hammock by Plaintiff.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 400 of
  400 of 407 of 531                   531


     (C) An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041; and

     (D) Such other relief as the Court deems just and proper.



                                        COUNT 2
           (Declaratory Judgment of Exempted Status of Homeowner’s Association)

         38.     Plaintiff incorporates paragraphs 1 – 37 as if fully rewritten herein.

         39.     This is an action for declaratory relief pursuant to Chapter 86, Florida Statutes.

         40.     The Monroe County Code requires property owners or their agents to obtain

  annual vacation rental permits before renting certain dwellings as vacation rentals.

         41.     Monroe County Code Section 134-1(b) exempts two categories of properties from

  the annual vacation rental permit requirement.

         42.     One category of exempt properties is defined in Monroe County Code Section

  134-1(b)(2). Properties in this category are required to obtain an exemption from the Monroe

  County Planning & Environmental Resources Department.

         43.     The other category of exempt properties is defined in Monroe County Code

  Section 134-1(b)(1), and this category has been recognized in the ordinances of Monroe County

  for at least the last seventeen years. This category includes dwellings in a controlled access,

  gated community with a homeowner’s or property owner’s association that expressly regulates or

  manages vacation rental uses. Properties in this category are not required to obtain an exemption

  from the Monroe County Planning & Environmental Resources Department.

         44.     The Hammock satisfies the requirements of Monroe County Code Section 134-

  1(b)(1) because The Hammock is a controlled access, gated community with a homeowner’s

  association that expressly regulates or manages vacation rental uses.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 401 of
  401 of 407 of 531                   531


         45.     Defendant has admitted that the Coral Hammock Community satisfies the

  requirements of Monroe County Code Section 134-1(b)(1).

         46.     On October 10, 2017, Defendant contended that properties within the definition of

  Monroe County Code Section 134-1(b)(1) are required to apply to the Monroe County Planning

  & Environmental Resources Department for an exemption from the annual vacation rental permit

  requirement.

         47.     Defendant’s contention, as set forth in paragraph 46, above, is contrary to the

  plain language of the Monroe County Code.

         48.     Plaintiff is a party whose legal rights are affected by Defendant’s executive

  interpretation of the Monroe County Code limiting the number of properties within the scope of

  Section 134-1(b)(1).

         49.     The adverse interests of the parties to this action are sufficiently immediate and

  material to warrant declaratory judgment.

         50.     This declaratory relief is not advisory in nature. There exists a current dispute and

  controversy between Plaintiff and Defendant as to whether a dwelling in a controlled access,

  gated community with a homeowner’s or property owner’s association that expressly regulates or

  manages vacation rental uses must have been granted an exemption by the Monroe County

  Planning & Environmental Resources Department in order to meet the requirements of Monroe

  County Code Section 134-1(b)(1).

         51.     Coral Hammock seeks a declaration that the requirement in Monroe County Code

  Section 134-1(b) for an exemption from the Monroe County Planning & Environmental

  Resources Department applies to subpart (2) of that section, not subpart (1).

  WHEREFORE, Plaintiff asks the Court for:
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 402 of
  402 of 407 of 531                   531


      (A) A declaratory judgment that properties within the definition of Monroe County Code

             Section 134-1(b)(1) are not required to have an exemption from the Monroe County

             Planning & Environmental Resources Department prior to use as a vacation rental.

      (B) A temporary and permanent injunction, without bond, restraining Monroe County from

             instituting a code enforcement action to punish any alleged vacation rental use of

             residential units in The Hammock by Plaintiff.

      (C) An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041; and

      (D) Such other relief as the Court deems just and proper.



                                             COUNT 3
                            (Declaratory Judgment of Nonconforming Use)

             52.    Plaintiff incorporates paragraphs 1 – 51 as if fully rewritten herein.

             53.    This is an action for declaratory relief pursuant to Chapter 86, Florida Statutes.

             54.    Until recently, Defendant allowed owners of attached dwelling units in Mixed-

  Use districts to use their dwellings as vacation rentals. Defendant even publically represented

  that owners of attached dwellings in Mixed-Use districts could use their dwellings as vacation

  rentals.

             55.    Moreover, dwellings in communities like The Hammock are exempt from any

  requirement that obligates a property owner or agent to obtain an exemption from the Monroe

  County Planning & Environmental Resources Department before using a dwelling as a vacation

  rental, as that term is used or contemplated under the Monroe County Code.

             56.    Defendant now contends that Plaintiff’s attached dwellings cannot lawfully be

  used as vacation rentals under current zoning restrictions.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 403 of
  403 of 407 of 531                   531


         57.    Plaintiff’s use of attached dwellings as vacation rentals was continuously existing

  and considered lawful before any prohibition on such use took effect.

         58.    The doctrine of nonconforming use protects, or “grandfathers,” Plaintiff’s use of

  its dwellings in the The Hammock as vacation rentals.

         59.    Plaintiff is a party whose legal rights are affected by Defendant’s reinterpretation

  of the Monroe County Code to prohibit the use of attached dwellings as vacation rentals.

         60.    The adverse interests of the parties to this action are sufficiently immediate and

  material to warrant declaratory judgment.

         61.    This declaratory relief is not advisory in nature. There exists a current dispute and

  controversy between Plaintiff and Defendant as to whether its attached dwellings in the The

  Hammock may be used as vacation rentals, as that term is used or contemplated in the Monroe

  County Code, pursuant to the doctrine of nonconforming use.

         62.    Plaintiff seeks a declaration that the doctrine of nonconforming use protects its

  use of attached dwellings in the The Hammock as vacation rentals.

  WHEREFORE, Plaintiff asks the Court for:

     (A) A declaratory judgment that the doctrine of nonconforming use protects Coral

         Hammock’s use of its dwellings in the Coral Hammock Community for vacation rentals.

     (B) A temporary and permanent injunction, without bond, restraining Monroe County from

         instituting a code enforcement action to punish any alleged vacation rental use of

         residential units in The Hammock by Plaintiff.

     (C) An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041; and

     (D) Such other relief as the Court deems just and proper.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 404 of
  404 of 407 of 531                   531


                                            COUNT 4
                              (Equitable Estoppel - Injunctive Relief)

        63.      Plaintiff incorporates paragraphs 1 – 62 as if fully rewritten herein.

        64.      This is an action for temporary and permanent injunctive relief.

        65.      The doctrine of equitable estoppel prohibits a political subdivision from

  exercising its zoning power where a property owner, in good faith, relied upon an act or omission

  of the political subdivision to make a substantial change in position or incur such extensive

  obligations and expenses that it would be highly inequitable and unjust to destroy the right that

  the property owner acquired. This is known as the doctrine of equitable estoppel or detrimental

  reliance.

        66.      Plaintiff relied in good faith on public representations by Defendant as to the

  permissibility of vacation rentals of attached dwelling units in Mixed-Use districts. Plaintiff’s

  reliance included deciding whether to purchase property in Monroe County.

        67.      Monroe County affirmed the propriety of Plaintiff’s reliance on the

  representations. Plaintiff has paid, for instance, all county taxes on income derived from vacation

  rentals. Defendant has always accepted that revenue without objection.

        68.      It would be unjust and inequitable for Defendant to now seek to punish conduct

  that for years it has acquiesced to—even promoted by its own public representations—which has

  led property owners like Plaintiff to change their positions and incur substantial cost.

        69.      Defendant Monroe County has implied, if not expressly threatened, that it will

  bring a code enforcement action against Plaintiff, which may be prosecuted as a criminal offense

  pursuant to Monroe County Code Section 134-1(k)(6).
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 405 of
  405 of 407 of 531                   531


        70.      Plaintiff would suffer irreparable harm if Monroe County brought a code

  enforcement action to enforce its recent reinterpretation of the Monroe County Code;

  specifically, irreparable harm to its reputation and goodwill.

        71.      Plaintiff has no adequate legal remedy for the harm it would suffer if Monroe

  County brought a code enforcement action.

        72.      Plaintiff has a clear legal right to temporary and permanent injunctive relief

  because: (1) Florida law preempts Monroe County from prohibiting vacation rentals of attached

  dwelling units in Mixed Use districts; (2) the dwellings owned by Plaintiff in the The Hammock

  are exempt from any requirement that the Monroe County Planning & Environmental Resources

  Department issue an exemption to the annual vacation rental permit requirement; and (3) because

  the doctrines of nonconforming use and equitable estoppel prevent Monroe County from

  prohibiting Plaintiff’s use of its dwellings as vacation rentals.

        73.      Moreover, the public interest is served by protecting private property rights,

  allowing private property owners to use their property to the fullest extent permissible under the

  law, promoting recreational and other enjoyable uses of private property, and preventing

  Defendant and other political subdivision authorities from reinterpreting local law, especially

  when preempted by State law, in order to prohibit otherwise lawful uses of private property.

  WHEREFORE, Plaintiff asks the Court for:

     (A) A declaratory judgment that the doctrine of equitable estoppel protects Coral Hammock’s

         use of its dwellings in the Coral Hammock Community for vacation rentals.

     (B) A temporary and permanent injunction, without bond, restraining Monroe County from

         instituting a code enforcement action to punish any alleged vacation rental use of

         residential units in The Hammock by Plaintiff.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 406 of
  406 of 407 of 531                   531


     (C) An award of Plaintiff’s costs pursuant to Fla. Stat. 86.081 and 57.041; and

     (D) Such other relief as the Court deems just and proper.



                                                      Respectfully submitted,


                                                             /S/
                                                      Joseph P. Thacker (Fla. Bar No. 271039)
                                                      THACKER ROBINSON ZINZ LPA
                                                      1415 Panther Ln, Ste 138
                                                      Naples, FL 34109
                                                      (239) 591-6685 – phone
                                                      (419) 931-6181 – fax
                                                      jthacker@trzlaw.com
                                                      Counsel for Coral Hammock Rental, LLC



                                                         /S/ Wayne LaRue Smith
                                                      WAYNE LaRUE SMITH
                                                      Florida Bar No. 0031410
                                                      BRETT TYLER SMITH
                                                      Florida Bar No. 0085412
                                                      THE SMITH LAW FIRM,
                                                      a professional association
                                                      Co-Counsel for Coral Hammock Rental, LLC
                                                      509 Whitehead Street
                                                      Key West, Florida 33040
                                                      T: (305) 296-0029
                                                      F: (305) 296-9172
                                                      E: Court-Filings@thesmithlawfirm.com
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 407 of
  407 of 407 of 531                   531


                                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 21, 2018, a true and correct copy of the foregoing was

  served on all parties who have appeared in this action or their counsel of record by e-mail via the

  Florida Courts eFiling Portal (pursuant to Rule 2.516, Florida Rules of Judicial Administration

  and Administration Order SC13-49), as listed on the Service List below as indicated.

                                                      SERVICE LIST

                                 Coral Hammock Rental, LLC vs. Monroe County
                                           Case No. CA-K-17-588

  Counsel for Defendant Monroe                         County Counsel for Plaintiff (Service via eFiling
  (Service via eFiling Portal)                                Portal)

  Derek V. Howard, Esq.                                        Joseph P. Thacker, Esq.
  Monroe County Attorney’s Office                              Thacker Robinson Zinz LPA
  1111 12th Street, Suite 408                                  1415 Panther Ln. Suite 138
  Key West, FL 33040                                           Naples, FL 34109
  T: (305) 292-3470                                            T: (239) 591-6685
  Howard-Derek@monroecounty-fl.gov                             F: (419) 931-6181
                                                               jthacker@trzlaw.com



                                                            __/S/_Wayne LaRue Smith__________________
                                                            WAYNE LaRUE SMITH
                                                            Florida Bar No. 0031410
                                                            BRETT TYLER SMITH
                                                            Florida Bar No. 0085412
                                                            THE SMITH LAW FIRM,
                                                            a professional association
                                                            Co- Counsel for Coral Hammock Rental, LLC
                                                            509 Whitehead Street
                                                            Key West, Florida 33040
                                                            T: (305) 296-0029
                                                            F: (305) 296-9172
                                                            E: Court-Filings@thesmithlawfirm.com

  Z:\1890\02\2018-06-21 First Amended Complaint FINAL.doc
Filing Case 4:19-cv-10165-JEM
       # 64333530               Document
                   E-Filed 11/17/2017    1-2 Entered
                                      10:34:54 AM on FLSD Docket 09/18/2019 Page 408 of
        408 of 414 of 531
                                                      531



         IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT IN AND FOR
                             MONROE COUNTY, FLORIDA
                                   CIVIL DIVISION

        CORAL HAMMOCK RENTAL, LLC, a
        Florida Limited Liability Company

                 Plaintiff,                              CASE NO.: CA-K-17-588

        v.                                               JUDGE BONNIE J HELMS

        MONROE COUNTY, a political subdivision
        of the State of Florida

              Defendant.
        ____________________________________/

                              PLAINTIFF’S ANSWER TO COUNTERCLAIM

                 Plaintiff/Counterclaim Defendant Coral Hammock Rental, LLC (“Coral Hammock

        Rental”), by and through undersigned counsel, states the following, and incorporates the

        allegations in its Complaint for Declaratory Judgment, for its answer to the Counterclaim by

        Defendant/Counterclaim Plaintiff, Monroe County, for injunctive relief.

             43. Coral Hammock Rental admits the allegations in the first paragraph, numbered paragraph

        43, of the Counterclaim.

             44. Coral Hammock Rental denies that it is a Florida corporation. Coral Hammock Rental is

        a Florida Limited Liability Company that has its principal address in Key West. Coral Hammock

        Rental otherwise admits the allegations in paragraph 44 of the Counterclaim.

             45. Coral Hammock Rental admits the allegations in paragraph 45 of the Counterclaim.

             46. Coral Hammock Rental admits the allegations in paragraph 46 of the Counterclaim.

             47. Coral Hammock Rental admits the allegations in paragraph 47 of the Counterclaim.

             48. Coral Hammock Rental admits the allegations in paragraph 48 of the Counterclaim.
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 409 of
  409 of 414 of 531
                                      531


     49. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  49 of the Counterclaim, and therefore denies the same.

     50. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  50 of the Counterclaim, and therefore denies the same.

     51. Coral Hammock Rental states that the summary of the 1997 Vacation Rental Ordinance

  in paragraph 51 of the Counterclaim misstates and fails to accurately restate the substance of

  Exhibit 1 of the Counterclaim. Coral Hammock Rental therefore denies the allegations in this

  paragraph. Further answering, Coral Hammock Rental states that ordinances and other legislative

  enactments speak for themselves.

     52. Coral Hammock Rental denies the allegations in paragraph 52 of the Counterclaim.

  Further answering, Coral Hammock Rental states that the properties at issue here are dwelling

  units in a controlled access, gated community with a homeowner’s association that regulates and

  manages vacation rental uses of residences in the community and therefore do “not require a

  vacation rental permit” under the express language of the 1997 Land Use Regulations, Section

  9.5-534(A), found at pp. 48-49 of Ex. 1 attached to the Counterclaim.

     53. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  53 of the Counterclaim, and therefore denies the same.

     54. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  54 of the Counterclaim, and therefore denies the same.

     55. Coral Hammock Rental states that the summary of Ordinance 044-200 in paragraph 55 of

  the Counterclaim misstates and fails to accurately restate the substance of Exhibit 2 of the

  Counterclaim. Coral Hammock Rental therefore denies the allegations in this paragraph. Further

  answering, Coral Hammock Rental states that ordinances and other legislative enactments speak



                                                 2
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 410 of
  410 of 414 of 531
                                      531


  for themselves. Further answering, Coral Hammock Rental states that the properties at issue here

  are dwelling units in a controlled access, gated community with a homeowner’s association that

  regulates and manages vacation rental uses of residences in the community for which “a vacation

  rental permit is not required” under the express language of the 2000 Land Use Regulations,

  Section 9.5-534(b)(1), found at p. 4 of 12 of Ex. 2 attached to the Counterclaim.

     56. Coral Hammock Rental admits the allegations in paragraph 56 of the Counterclaim.

     57. Coral Hammock Rental admits the allegations in paragraph 57 of the Counterclaim.

     58. Coral Hammock Rental admits the allegations in paragraph 58 of the Counterclaim.

     59. Coral Hammock Rental admits the allegations in paragraph 59 of the Counterclaim.

     60. Paragraphs 60 - 67 of the Counterclaim allege facts in connection with “vacation rentals”

  without defining that term or specifying what definition applies to the allegations. “Vacation

  rentals” is a defined term in both the Monroe County Code and in the Florida Statutes, but the

  phrases are not coterminous. Consequently, Coral Hammock Rental denies the allegations in

  these paragraphs.

     68. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  68 of the Counterclaim, and therefore denies the same.

     69. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  69 of the Counterclaim, and therefore denies the same.

     70. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  70 of the Counterclaim, and therefore denies the same.

     71. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  71 of the Counterclaim, and therefore denies the same.




                                                  3
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 411 of
  411 of 414 of 531
                                      531


     72. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  72 of the Counterclaim, and therefore denies the same.

     73. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  73 of the Counterclaim, and therefore denies the same.

     74. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  74 of the Counterclaim, and therefore denies the same.

     75. Coral Hammock Rental lacks knowledge to affirm or deny the allegations in paragraph

  75 of the Counterclaim, and therefore denies the same.

                               COUNT 1 (INJUNCTIVE RELIEF)

     76. In response to Paragraph 76 of the Counterclaim, Coral Hammock Rental re-alleges and

  incorporates its responses to paragraphs 43 through 75 of the Counterclaim.

     77. Coral Hammock Rental admits the allegations in paragraph 77 of the Counterclaim.

     78. Paragraph 78 of the Counterclaim alleges facts in connection with “vacation rentals”

  without defining that term or specifying what definition applies to the allegations. “Vacation

  rentals” is a defined term in both the Monroe County Code and in the Florida Statutes, but the

  phrases are not coterminous. Consequently, Coral Hammock Rental denies the allegations in

  paragraph 78 of the Counterclaim.

     79. Coral Hammock Rental denies the allegations in paragraph 79 of the Counterclaim.

  Further answering, Coral Hammock Rental states that the dwelling units in the property at issue

  here are exempt by law from requirements that the County specifically issue permits or

  exemptions for their use as vacation rentals, as that term is understood in the Monroe County

  Code.




                                                 4
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 412 of
  412 of 414 of 531
                                      531


     80. Coral Hammock Rental admits that Monroe County may adopt ordinances and seek to

  enforce them insofar as the County acts within the bounds of all applicable local, state,

  constitutional, and common law, and insofar as the County does not violate the vested rights of

  property owners without due process. Coral Hammock Rental otherwise denies the allegations in

  paragraph 80 of the Counterclaim.

     81. Coral Hammock Rental denies the allegations in paragraph 81 of the Counterclaim.

     82. Coral Hammock Rental denies the allegations in paragraph 82 of the Counterclaim.

     83. Coral Hammock Rental denies the allegations in paragraph 83 of the Counterclaim.

                                   AFFIRMATIVE DEFENSES

         For its affirmative defenses to the Counterclaim by Monroe County, Coral Hammock

  Rental hereby incorporates and re-alleges the allegations of fact in its Complaint for Declaratory

  Judgment and its responses herein to paragraphs 43 through 83 of the Counterclaim.

                                       SECOND DEFENSE

     84. The County’s Counterclaim, its request for injunctive relief, rests upon an interpretation

  of property owner rights under County ordinances that was adopted for the first time after June 1,

  2011. The interpretation is inconsistent with the County’s publicly announced and disseminated

  interpretation prior to June 1, 2011. As such, the County’s interpretation is pre-empted by Fla.

  Stat. 509.032(7)(b).

                                        THIRD DEFENSE

     85. The County’s Counterclaim is barred by the doctrine of non-conforming use.

                                       FOURTH DEFENSE

     86. The County’s Counterclaim is barred by the doctrines of equitable estoppel and

  detrimental reliance.



                                                  5
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 413 of
  413 of 414 of 531
                                      531


                                          FIFTH DEFENSE

      87. Monroe County is not entitled to relief pursuant to the doctrine of unclean hands.

                                          SIXTH DEFENSE

      88. Monroe County is not entitled to relief pursuant to the doctrine of laches.

                                        SEVENTH DEFENSE

      89. Monroe County is not entitled to relief pursuant to the doctrine of acquiescence.

                                         EIGHTH DEFENSE

      90. Monroe County is not entitled to relief pursuant to the doctrine of ratification.

                                          NINTH DEFENSE

      91. Monroe County is not entitled to relief pursuant to the doctrine of waiver.

                                          TENTH DEFENSE

      92. The Counterclaim by Monroe County is barred by the applicable statute of limitations.



          WHEREFORE, having fully answered, Coral Hammock Rental prays that the Court enter

  judgment for Coral Hammock Rental on the Counterclaim and award Coral Hammock Rental its

  costs in this matter.

                                                Respectfully submitted,


                                                /s/ Joseph Thacker
                                                Joseph P. Thacker (Fla. Bar No. 271039)
                                                THACKER ROBINSON ZINZ LPA
                                                1415 Panther Ln, Ste 138
                                                Naples, FL 34109
                                                (239) 591-6685 – phone
                                                (419) 931-6181 – fax
                                                jthacker@trzlaw.com
                                                Counsel for Coral Hammock Rental, LLC




                                                    6
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 414 of
  414 of 414 of 531
                                      531


                                              /s/ Wayne LaRue Smith
                                              WAYNE LaRUE SMITH
                                              Florida Bar No. 0031410
                                              BRETT TYLER SMITH
                                              Florida Bar No. 0085412
                                              THE SMITH LAW FIRM,
                                              a professional association
                                              Co-Counsel for Coral Hammock Rental, LLC
                                              509 Whitehead Street
                                              Key West, Florida 33040
                                              T: (305) 296-0029
                                              F: (305) 296-9172
                                              E: Court-Filings@thesmithlawfirm.com



                                 CERTIFICATE OF SERVICE

         This certifies that a copy of the foregoing Plaintiff’s Answer to Counterclaim was sent to

  Derek V. Howard, via U.S. Mail to 1111 12th Street, Suite 408, Key West, Florida 33040, and

  via email to howard-derek@monroecounty-fl.gov, this 17th day of November, 2017.


                                              /s/ Joseph Thacker
                                              Joseph P. Thacker (Fla. Bar No. 271039)
                                              Counsel for Coral Hammock Rental, LLC




                                                 7
Filing Case 4:19-cv-10165-JEM
       # 62625228               Document
                   E-Filed 10/10/2017    1-2 Entered
                                      12:21:56 PM on FLSD Docket 09/18/2019 Page 415 of
        415 of 511 of 531
                                             531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 416 of
  416 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 417 of
  417 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 418 of
  418 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 419 of
  419 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 420 of
  420 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 421 of
  421 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 422 of
  422 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 423 of
  423 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 424 of
  424 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 425 of
  425 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 426 of
  426 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 427 of
  427 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 428 of
  428 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 429 of
  429 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 430 of
  430 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 431 of
  431 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 432 of
  432 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 433 of
  433 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 434 of
  434 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 435 of
  435 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 436 of
  436 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 437 of
  437 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 438 of
  438 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 439 of
  439 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 440 of
  440 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 441 of
  441 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 442 of
  442 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 443 of
  443 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 444 of
  444 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 445 of
  445 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 446 of
  446 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 447 of
  447 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 448 of
  448 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 449 of
  449 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 450 of
  450 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 451 of
  451 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 452 of
  452 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 453 of
  453 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 454 of
  454 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 455 of
  455 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 456 of
  456 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 457 of
  457 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 458 of
  458 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 459 of
  459 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 460 of
  460 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 461 of
  461 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 462 of
  462 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 463 of
  463 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 464 of
  464 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 465 of
  465 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 466 of
  466 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 467 of
  467 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 468 of
  468 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 469 of
  469 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 470 of
  470 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 471 of
  471 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 472 of
  472 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 473 of
  473 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 474 of
  474 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 475 of
  475 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 476 of
  476 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 477 of
  477 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 478 of
  478 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 479 of
  479 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 480 of
  480 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 481 of
  481 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 482 of
  482 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 483 of
  483 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 484 of
  484 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 485 of
  485 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 486 of
  486 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 487 of
  487 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 488 of
  488 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 489 of
  489 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 490 of
  490 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 491 of
  491 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 492 of
  492 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 493 of
  493 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 494 of
  494 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 495 of
  495 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 496 of
  496 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 497 of
  497 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 498 of
  498 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 499 of
  499 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 500 of
  500 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 501 of
  501 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 502 of
  502 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 503 of
  503 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 504 of
  504 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 505 of
  505 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 506 of
  506 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 507 of
  507 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 508 of
  508 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 509 of
  509 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 510 of
  510 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 511 of
  511 of 511 of 531
                                      531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 512 of
  512 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 513 of
  513 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 514 of
  514 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 515 of
  515 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 516 of
  516 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 517 of
  517 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 518 of
  518 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 519 of
  519 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 520 of
  520 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 521 of
  521 of 521 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 522 of
  522 of 522 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 523 of
  523 of 531 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 524 of
  524 of 531 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 525 of
   525 of 531 of 531                  531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 526 of
  526 of 531 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 527 of
   527 of 531 of 531                  531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 528 of
  528 of 531 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 529 of
    529 of 531 of 531                 531



                   IN THECIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                     OF THE STATE OF FLORIDA, IN ANDFORMONROE COUNTY

    CORA.LHAMMOCK RENTALS, LLC, a
    Florida Limited liability company,                                      Case No.: CA-K-J7,;$88.
                                                                            Hon. Luis Garcia
                        Plaintiff,

    v.
    MONROECOUNTY, a political
    subdivision ofthe State·ofFlorida,

                        Defenda,nt,
    ~~~~~~~~~~~~~~~--'/

                        ORDER GJ\ANTINGDEFENDANT'S UNOPPOSED MOTION
                            FOR EXTENSION OF TIME!O FILE RESPONSE

             THIS CAUSE came before.the Court upon Defendant's Motion for extension <;>ffrrne to

    file a responsive pleading. The Court has reviewed the file and Defendant's motion. It is.

    thereupon

    ORDERED.AND ADJUDGED:

              That Jjefencta,ntis hereby granted i:in extension, to October 101 2017 .

          ..,,DfotNE AND 01!"~-tn Chambers at Key West,J\1onroe County, Flodda,
    this~ay              of               ·      , 2017.




    Copies.to:
    Derek V, J:Io.War(j, Esq.
    Howard-Derek@monroecounty-fl ;gov·
   ·oastugue~Laurie@monroecounty•fl.gov


    Joseph P. Tlrncker, Esq.
    Jthacker@trila:w.com
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 530 of
  530 of 531 of 531                   531
Case 4:19-cv-10165-JEM Document 1-2 Entered on FLSD Docket 09/18/2019 Page 531 of
  531 of 531 of 531                   531
